         Case 1:20-cv-01489-AT Document 26 Filed 04/14/20 Page 1 of 2




                    DECLARATION OF DAVID WALBERT

      My name is David F. Walbert, and I am over the age of 18 and fully competent
to make this declaration. Under penalty of perjury, I declare the following:

       I and my wife, Charlotte Walbert, live in the Buckhead area of Atlanta
Georgia. I am a lawyer associated with the law firm of Parks, Chesin and Walbert. I
write this for consideration by the Court in connection with its determination of the
legality of Georgia’s postage requirement for submitting absentee ballots.

       My wife and I submitted by email our applications for absentee ballots for the
upcoming primary election and the nonpartisan judicial elections currently
scheduled for June 2020. I have been concerned about how ballots are to be returned
and just became aware that the State is requiring that postage be affixed by the voter,
rather than being postage prepaid.

      That creates a problem for us. I do not have postage at the house, and because
of COVID-19 we have been strictly sheltering in place since early March. We are
both over 70 years old. We make no unnecessary trips for retail purchases. We either
have groceries delivered or preordered and then put directly into the trunk of our car
when we park outside the store. There is no interpersonal contact.

       Purchasing postage would create additional exposure that is unnecessary. Our
local post office has a very confined space, like most post offices, where purchasing
stamps would inevitably cause unnecessary risk of exposure to the SARS-CoV-2
virus. Similarly, leaving the ballot in person with the Fulton County election board
creates the same kind of problem, completely unnecessary exposure.

       I am personally familiar with the Fulton County election office having been
there a number of times in connection with litigation matters. In fact, I have been in
many of the election offices around the state of Georgia in connection with litigation,
and I can say from personal knowledge that leaving ballots in person at such county
offices would in each case subject the voter to additional risk of exposure to the
virus.


                                          1
         Case 1:20-cv-01489-AT Document 26 Filed 04/14/20 Page 2 of 2




       Voting is extremely important to Charlotte and I. We are both very desirous
of voting in the upcoming June 2020 election in Georgia, and we believe that the
state or county government should absorb the cost of mailing ballots so that we can
leave our ballot envelopes in our mailbox to be picked up by the Postal Service.

       While it does not directly affect us, I also find offensive that this financial and
practical burden is imposed on poor people aside from the COVID-19 problem. In
addition to the fact that many people don’t have money for postage, poor people do
not have the luxury of being able to make a trip to go buy postage in order to vote.
It’s a burden on the poor that will have a real impact. I can say that with certainty
having personally litigated a substantial number of voting cases since the 1970s and
having personal experience with the impact of what may appear to be a “mere
nuisance” on the ability of poor persons to exercise their franchise.

      I declare under penalty of perjury that the forgoing is true and correct.

Dated this 14th Day of April 2020




David F. Walbert




                                            2
